Mr. Justice McAllister, dissenting : The trust under which Scott held the premises was not a mere passive, but an active trust. So that the legal title was in him, notwithstanding the statute of frauds. The provisions of the mechanics’ lien law, make an oral or implied contract valid for the purpose of a foundation for proceedings which may divest title. In other words, such a contract is thereby rendered valid, and, under the provisions of the act, is one which relates to and affects an interest in real estate. But the statute requires, in order to give an oral contract such an effect, that it be made with the owner. This statute, for obvious reasons, has heretofore received,, in this court, a strict construction. By such a construction, the legal title could only be affected by the contract on which the lien is predicated, by Scott becoming a party to it. It is not pretended that he became a party to it. But the opinion of the majority of the court goes upon the ground that knowledge by the trustee of the fact of the improvements being made, and the silence of the trustee, are equivalent to his becoming a party, and it is not placed upon or attempted to be brought within the range of the principle of estoppel in pais. I know of no doctrine or principle, aside from that of estoppel, upon which his silence and non-action could, under any circumstances, be regarded as equivalent to his execution of the written contract under which the lien is claimed to have arisen, and most certainly, the doctrine of estoppel in pais has no application to this case. His “ concurrence,” within the meaning of the trust deed, should, if the contract for improvements was in writing, have been manifested by writing; if oral, by being a party to it. In no other way could the title in him be divested by proceedings based upon the contract. Conceding that he was in no respect a party to the contract, and he clearly was not, the mere fact of silence, of non-action, or inattention does not constitute concurrence, which means more than passive or implied acquiescence. But silence, where a person is under no duty to speak or act, cannot be construed as either concurrence or acquiescence. The trustee was in no sense a party to the contract, nor did he have any agency whatever in procuring work or materials to be done or furnished. There is no view I can take of the ease which brings it within the lien law, so as to subject the legal or entire interest in the premises to the lien.